Judgment unanimously affirmed. Memorandum: Defendant’s contention that he was deprived of a fair trial by prosecutorial misconduct during summation has not been preserved for our review because he failed to object to the prosecutor’s comments (see, People v Dawson, 50 NY2d 311, 324; People v Price, 144 AD2d 1013, Iv denied 73 NY2d 895). Moreover, the claimed improprieties were either within the wide rhetorical bounds granted to the prosecutor to comment upon the evidence or made in response to defense counsel’s summation (People v Price, supra, at 1013; see, People v Tardbania, 130 AD2d 954, affd 72 NY2d 852).
We conclude, upon our review of the record, that the jury properly gave the evidence the weight it should be accorded in reaching its verdict (see, People v Bleakley, 69 NY2d 490, 495). Finally, we find that defendant’s sentence was not unduly harsh and excessive (see, People v Farrar, 52 NY2d 302). (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — burglary, first degree.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.